UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT Pursuant to Section 15 (d) of the Securities Exchange Act of 1934 for the year ended December 31, 2010 Commission File Number:1-1225 WYETH UNION SAVINGS PLAN (Full title of the Plan) Pfizer Inc. (Name of Issuer of the securities held pursuant to the Plan) 235 East 42nd Street New York, New York 10017 (Address of principal executive office) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the members of the Savings Plan Committee have duly caused this annual report to be signed on its behalf by the undersigned, thereunto duly authorized. WYETH UNION SAVINGS PLAN By: /s/ Neal Masia Neal Masia Member of the Savings Plan Committee Date: June 27, 2011 WYETH UNION SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2 AND FOR THE YEAR ENDED DECEMBER 31, 2010 EMPLOYER IDENTIFICATION NUMBER - 13-5315170 PLAN NUMBER – 017 WYETH UNION SAVINGS PLAN DECEMBER 31, 2 INDEX Page Report of Independent Registered Public Accounting Firm Statements of Net Assets Available for Plan Benefits as of December 31, 2010 and 2009 1 Statement of Changes in Net Assets Available for Plan Benefits for the Year Ended December 31, 2010 2 Notes to Financial Statements 3 - 15 Supplemental Schedule:* Schedule H, line 4i - Schedule of Assets (Held At End of Year) December 31, 2010 16 - 17 Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm 18 * Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Wyeth Union Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of the Wyeth Union Savings Plan (the “Plan”) as of December31, 2010 and 2009 and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2010 financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December31, 2010 and 2009, and the changes in net assets available for plan benefits for the year ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP Memphis, Tennessee June27, 2011 Wyeth Union Savings Plan Statements of Net Assets Available for Plan Benefits As of December 31, 2010 and 2009 December 31, Assets: Investments, at fair value $ $ Investment in Master Trust, at fair value - Total investments Receivables: Employer contributions Participant contributions Notes receivable from participants Total receivables Net assets available for plan benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net Assets available for plan benefits $ $ See accompanying notes to financial statements. 1 Wyeth Union Savings Plan Statement of Changes in Net Assets Available for Plan Benefits For the Year Ended December 31, 2010 Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments $ Net investment gain in Master Trust Interest Dividends Total investment income Contributions: Employer Participant Rollovers into Plan Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Increase in net assets Net assets available for plan benefits Beginning of year End of year $ See accompanying notes to financial statements. 2 WYETH UNION SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 1 – DESCRIPTION OF PLAN The following description of the Wyeth Union Savings Plan (“the Plan”) only provides general information.Participants in the Plan should refer to the Plan document for a more detailed and complete description of the Plan’s provisions. General On October 15, 2009, Pfizer Inc. (“the Company”) acquired all of the outstanding equity of Wyeth.In connection with the acquisition, the Company adopted and assumed sponsorship of the Plan effective October 15, 2009. The Plan, a defined contribution profit sharing plan of legacy Wyeth, is a voluntary savings plan available to all eligible employees, as defined.Employees become eligible to participate after they have completed one month of regular employment, as defined by the Plan, and whose employment is covered by a collective bargaining agreement that provides for their participation.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) and the Internal Revenue Code of 1986 as amended (“the Code”). Employee Contributions Participants may elect to make contributions to the Plan in whole percentages up to a maximum of 16% of their covered compensation, as defined.Contributions can be made on a before-tax basis (“salary deferral contributions”), an after-tax basis (“after-tax contributions”), or a combination of both. Participants direct the investment of their contributions into various investment options offered by the Plan.Under the Code, salary deferral contributions, total annual contributions, and the amount of compensation that can be included for Plan purposes are subject to annual limitations; any excess contributions are refunded to participants in the following year, if applicable. Employer Contributions In accordance with negotiated union agreements, legacy Wyeth began matching contributions as follows: effective January 1, 2008, for the Rouses Point, New York and Fort Dodge, Iowa unions and effective April 1, 2008 for the Pearl River, New York union.The Company contributes an amount equal to 50% of the first 6% of the participant’s covered compensation.Participants direct the investment of their Company contributions into various investment options offered by the Plan. 3 Rollovers into Plan Participants may elect to roll over one or more account balances from qualified plans as well as from the Wyeth Coordinated Bargaining Retirement Plan into the Plan. Vesting and Separation From Service Participants are fully vested at all times in their salary deferral contributions, after-tax contributions and rollover contributions and all earnings (losses) thereon.A participant is also fully vested in Company matching contributions if the participant has at least five years of vesting service, as defined.If a participant has less than five years of continuous service, such participant becomes vested in the Company matching contributions and all earnings (losses) thereon according to the following schedule: Years of Vesting Service Vesting Percentage 1 year completed 0% 2 years completed 25% 3 years completed 50% 4 years completed 75% 5 years completed 100% Regardless of the number of years of vesting service, participants are fully vested in their Company matching contributions account upon reaching age 65 or upon death, if earlier.If an employee’s employment is terminated prior to full vesting, the non-vested portion of the Company matching contributions and all earnings thereon is forfeited and becomes available to satisfy future Company matching contributions. Forfeited Amounts During 2010, forfeitures of $19,000 were used to offset legacy Wyeth matching contributions.As of December 31, 2010 and 2009, the amount of forfeitures available to offset future Company matching contributions totaled $6,809 and $10,512, respectively. Distributions Participants may withdraw all or any portion of their after-tax contributions.Participants may make full or partial withdrawals of funds in any of their accounts upon attaining age 59 ½ or for financial hardship, as defined before that age.Participants may qualify for financial hardship withdrawals if they have an immediate and heavy financial need, as determined by the plan administrator.Participants are limited to one hardship withdrawal in any calendar year, provided they have no other funds that are readily available to meet that need. Upon termination of employment, participants are entitled to a distribution of their vested account balance in one of two ways:lump-sum or a 50% joint and survivor annuity (subject to limits imposed by the Internal Revenue Code). Annuity payments and monthly payments commence as soon as practicable following a request, but in no event later than April 1 in the year following the year in which the participant turns 70 ½ years of age.Participants can elect to defer the distribution of their accounts if the participant’s account balance is greater than $1,000. 4 Administrative Costs Costs and expenses of administering the Plan are generally paid by the Company or the Plan. Certain investment expenses are deducted from the applicable investment funds.Participants are charged for loan application and maintenance fees. Notes Receivable from Participants Participants who have a vested account balance of at least $2,000 may borrow from the vested portion of their account, subject to certain maximum amounts of up to $­­­­­50,000.Participants in the Plan may borrow up to fifty percent (50%) of their vested account balances.Each loan is collateralized by the borrower’s vested interest in their account balance.All loans must be repaid within five years except for those used to acquire or construct a principal residence, which must be repaid within fifteen years.Defaults on participants’ loans during the year are treated as distributions and are fully taxable to the participants.The interest rate charged on loans provides a return commensurate with a market rate, or such other rate as permitted by government regulations as of the date of the loan agreement. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Investments in collective trust funds that include fully benefit-responsive investment contracts are presented at fair value in the statements of net assets available for plan benefits, and the amount representing the difference between fair value and contract value of these investments is also presented on the face of the statements of net assets available for plan benefits.The statement of changes in net assets available for benefit plans is prepared on a contract value basis. Contract value is the relevant measurement attribute for that portion of the net assets available for plan benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Contributions Contributions from the employer are accrued based upon amounts required to be funded under the provisions of the Plan.Contributions from employees are accrued when deducted from payroll. Participant Accounts Each participant account is credited with the participant’s contribution and allocation of investment earnings (losses) and Company contributions, and such accounts are charged with certain investment fees, depending on investment options.Allocations are based on earnings (losses) or account balance, as defined in the Plan document. 5 Payment of Benefits Benefits are recorded when paid. Reclassification Certain amounts have been reclassified in the prior year in order to conform to current year presentation. Investment Valuation and Income Recognition Investments in common stocks are valued on quoted market value as of the last business day of the year. Investments in mutual funds are valued at the closing market price obtained from national exchanges of the underlying investments of the respective fund as of the last business day of the year. Investments in common/collective trust funds are stated at redemption value as determined by the trustees of such funds based upon the underlying securities stated at fair value.The fair value of the guaranteed investment contracts is calculated by discounting the related cash flows based on current yields of similar instruments with comparable durations. The fair value of the synthetic guaranteed investment contracts is determined by the fair value of the underlying assets.Interest bearing cash is valued at cost which approximates fair value. Net appreciation in the fair value of investments consists of the realized gains or losses and the change in unrealized appreciation on those investments.Purchases and sales are recorded on a trade date basis. Dividends are recorded on the ex-dividend date.Interest income is recorded as earned on the accrual basis. The following table presents investments: December 31, Investments at fair value as determined by reported net asset value or quoted market price Mutual funds $ $ Collective trust funds - Common stock Investments at estimated fair value Investment contracts - Stable value fund - Investments at cost Interest bearing cash - Total investments, at fair value $ $ 6 Adoption of New Accounting Standard In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06 which amends Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, adding new disclosure requirements for Levels 1 and 2, separate disclosures of purchases, sales, issuances and settlements relating to Level 3 measurements and clarification of existing fair value disclosures.The Plan prospectively adopted the new guidance in 2010, except for the Level 3 disclosures which are required in 2011.The adoption in 2010 did not materially affect and the future adoption is not expected to materially affect the Plan’s financial statements. Risks and Uncertainties The Plan’s assets consist of various investments which are exposed to a number of risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is reasonably possible that changes in risks in the near term would materially affect participants’ account balances and the amounts reported in the statements of net assets available for plan benefits and the statement of changes in net assets available for plan benefits. Notes Receivable from Participants In September 2010, the FASB issued guidance clarifying the classification and measurement of participant loans by defined contribution pension plans.That guidance requires that participant loans be classified as notes receivable from participants and measured at their unpaid principal balance, plus any accrued but unpaid interest.The Plan has adopted this new guidance in its December 31, 2010 financial statements and has reported participant loans of $1,757,900 and $1,986,662 at December 31, 2010 and 2009, respectively, as notes receivable from participants.Net assets of the Plan were not affected by the adoption of this new guidance. Use of Estimates The preparation of the Plan’s financial statements in conformity with U.S. generally accepted accounting principles requires the plan administrator to make estimates and assumptions that affect the reported amounts in net assets available for plan benefits at the date of the financial statements and the changes in net assets available for plan benefits during the reporting period and, when applicable, disclosures of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. NOTE 3 – INVESTMENT IN MASTER TRUST On August 28, 2008, legacy Wyeth entered into an agreement with Mercer Trust Company (“MTC”) to create a Master Trust for the Interest Income Funds (“Fund(s)”) of the Plan and another Company sponsored savings plan.MTC maintained the assets of the Master Trust.Effective September 30, 2010, the Master Trust was terminated. Each participating Fund had an undivided interest in the Master Trust.At December 31, 2009, approximately 3.50% of the net assets of the Master Trust was allocated to the Plan’s Fund.Fund asset balances, investment income and administrative expenses relating to the Master Trust were allocated to the individual plans’ Fund based upon average monthly balances invested by each plans’ Fund. 7 The following table presents the net assets of the Master Trust. December 31, 2010 December 31, 2009 Investments, at fair value: Interest bearing cash $
